Citation Nr: 1441612	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for squamous cell carcinoma.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a low back injury.  

6.  Entitlement to an increased rating for service connected diabetes mellitus, Type II, currently rated as 20 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1958 to April 1967 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, July 2010, and February 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  The Veteran timely appealed.  

The claims of service connection for low back disability and hearing loss were previously denied in a September 2009 RO decision.  Although the Veteran did not file a timely notice of disagreement to this decision, he submitted new and material evidence within a year of the decision, and the issues were readjudicated in the May 2010 RO decision.  The September 2009 RO decision is not final, and the Board may consider the service connection issues without the preliminary question of whether new and material evidence has been submitted for these issues.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b). 

The diabetes claim is characterized as a claim for an increased rating as opposed to a higher initial rating.  The characterization is appropriate because the Veteran did not submit new and material evidence for this issue within a year of the September 2009 RO decision, and the November 2010 notice of disagreement is only timely for the May 2010 decision.  38 C.F.R. §§ 3.156(b), 20.302.  

The issue of service connection for tinnitus is no longer on appeal as the RO granted the claim in July 2011.  

The Veteran was afforded a February 2014 hearing before the undersigned.  A hearing transcript is of record.  Review of the Virtual VA electronic folder (efolder) includes the hearing transcript and VA treatment records through November 2012.  

The Veteran submitted updated VA treatment records and has waived his right to review by the agency of original jurisdiction (AOJ).  The Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).  

The issues of service connection for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for service connection for Parkinson's disease and squamous cell carcinoma was requested.

2.  The Veteran's reports about stressors involving fear of hostile enemy activity while serving in Vietnam are credible.   

3.  The competent medical evidence is in a state of relative equipoise as to whether the Veteran currently has PTSD due to an in-service stressor.

4.  The Veteran's hearing loss is not attributable to his period of military service.

5.  The Veteran has not had physician indicated regulation of activities due to diabetes mellitus, Type II.

6.  The Veteran's peripheral neuropathy of the lower extremities is a diabetic complication.

7.  The Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by incomplete paralysis of the nerve with primarily sensory disturbances; skin changes, muscle atrophy, motor loss, or paralysis have not been shown on clinical examination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for service connection for Parkinson's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant for service connection for squamous cell carcinoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).
 
5.  The criteria for a disability rating in excess of 20 percent for service connected diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.119, Diagnostic Code 7913 (2013).

6.  The criteria for a separate 10 percent rating for right lower extremity diabetic neuropathy have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.119, 4.123, 4.124, 4.124a, Diagnostic Codes 7913, Note (1) and 8521 (2013).

7.  The criteria for a separate 10 percent rating for left lower extremity diabetic neuropathy have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.119, 4.123, 4.124, 4.124a, Diagnostic Codes 7913, Note (1) and 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeals for service connection for Parkinson's disease and squamous cell carcinoma and, hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for increased rating diabetes, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in July 2009 and February 2010, together apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  He was also informed about the general criteria for how VA assigns disability ratings and effective dates and the types of evidence considered in assigning a disability rating.  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records.  STRs and personnel records were also associated with the claims file.  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded VA audiology and diabetes examinations in June 2011.  The examination reports include a review of the claims folder, clinical examination, and responsive opinions.  They are adequate for adjudication purposes.  Notably, the Veteran's diabetes has increased in severity since June 2011.  Snuffer v. Gober, 10 Vet. App. 400 (1997).
The Veteran submitted May 2013 and February 2014 VA disability benefits questionnaires (DBQ) completed by his treating clinician.  These reports are responsive to the disability rating criteria and adequate for rating purposes.  The record also includes updated VA treatment records through February 2014.  A remand to obtain essentially the same information on the Veteran's current diabetes status in the form of a VA examination would serve no useful purpose.  38 C.F.R. § 3.159(d).  VA had fulfilled its duty to assist the Veteran in obtaining pertinent evidence.      

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the February 2014 hearing, the undersigned identified the issues on appeal and the general criteria to substantiate his claims.  The Veteran provided testimony as to all treatment received for these disabilities.  He does not assert prejudice from the hearing.  The duties imposed by Bryant were thereby met. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

III.  Service connection claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Psychosis is considered a chronic disease.  Although hearing loss is not specifically mentioned in the regulations, VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, neither psychosis, nor hearing loss in either ear, was demonstrated within a year of separation.  The chronic disease presumption is therefore not helpful to the Veteran for either claim.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as hearing problems, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


(i)  Acquired psychiatric disorder, to include PTSD

Additional regulations apply specifically to service connection claims for PTSD.  The record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

In this instance, the Veteran's reports of his Vietnam experiences are sufficient credible supporting evidence of a stressor.  38 C.F.R. § 3.304(f)(3).  Personnel records generally support the Veteran's account.  They confirm that he served as a mechanic while stationed in Vietnam.  Id. A VA psychiatrist (December 2010 VA examiner) and VA psychologist (August 2011 VA treatment records) have affirmed that the Veteran's reported Vietnam stressors relating to hostile enemy activity are adequate to support a PTSD diagnosis.  See id.  

The remaining question is whether the Veteran's symptoms are sufficient for a clinical PTSD diagnosis.  As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

November 2010 VA treatment records show that the Veteran had a PTSD assessment.  The examiner conceded that the Veteran's Vietnam experience was a criterion A stressor under the DSM-IV PTSD diagnostic criteria.  However, the Veteran did not meet the additional PTSD criterions and was not considered to have PTSD.  

The Veteran underwent a December 2010 VA PTSD examination.  After clinical examination and review of the record, the examiner arrived at the same conclusions as the November 2010 clinician.

Nonetheless, continuing VA mental health treatment records reflect a diagnosis of PTSD due to military trauma.  March 2011 VA treatment records include an assessment of PTSD and depression.  The June 2011 assessment reflects a diagnosis of anxiety disorder with sub threshold PTSD symptoms.  In August 2011, the Veteran provided a detailed report on his in-service stressors.  His treating VA psychologist commented that the Veteran had a habit of minimizing his traumatic experiences.  He believed the Veteran had PTSD related to his experiences in Vietnam.  In December 2011, a treating VA psychiatrist wrote a letter supporting the Veteran's claim.  VA treatment records as recent as March 2014 reflect a continuing diagnosis of military related PTSD.  

Resolving all reasonable doubt in favor of the Veteran, a current PTSD diagnosis is demonstrated based upon the above record.  McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f)(3).  Again, his military stressors are conceded as credible based upon his reports and the affirmation from a VA psychologist and psychiatrist that his reports are sufficient to the meet the clinical PTSD stressor criterion.  38 C.F.R. § 3.304(f)(3); see December 2011 letter; August 2011 VA treatment records.  A VA psychiatrist and psychologist have diagnosed PTSD based upon the reports of in-service stressors involving fear of hostile enemy activity.  Service connection for PTSD is granted.  Id.; 38 C.F.R. § 3.102.

Briefly, the Board notes that the Veteran has ongoing depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record indicates that depression is related to Veteran's generally poor health as opposed to military stressors.  See December 2010 VA examination report; see generally VA treatment records 2010 to 2014.  He does not assert that his depression is secondary to the currently recognized service connected disabilities of diabetes and tinnitus.  Further development to ascertain the amount of psychiatric impairment from PTSD as opposed to non service related causes may be needed, but this issue is not currently before the Board.   


(ii) Bilateral hearing loss

The Veteran asserts that he has hearing loss that is attributable to his active military service.  Specifically, he contends that he experienced noise exposure in service and developed hearing loss as a result.  

Service treatment records (STRs) do not show any complaint for hearing loss.  Audiometric testing from his April 1967 separation examination showed that his hearing was well within normal limits.  Notably, on his Report of Medical History for separation, the Veteran denied having or ever having hearing loss.  The Board finds it likely that if the Veteran had difficulty hearing in service that persisted, he would have mentioned it at that time.  The Veteran credibly reports that he had noise exposure in service.  Personnel records show that Veteran served as an infantryman, truck driver, and mechanic and was stationed in Vietnam.  His reports of in-service noise exposure are plausible in light of the service records and sufficient to establish an in-service event.  Layno, 6 Vet. App. at 469.

The June 2011 VA examination report confirms that the Veteran has bilateral mild to profound sensorineural hearing loss affecting both ears.  See also 38 C.F.R. § 3.385.  A current disability is demonstrated.  

The question next turns to whether there is a nexus between current hearing loss and military service.  The evidence supporting the claim consists of the Veteran's reports.  Notably, at the February 2014 hearing, the Veteran conceded that he experienced post service occupational noise exposure, but maintained he consistently used hearing protection.  A June 2011 VA examiner's opinion weighs against the claim. 

As an initial matter, the Board observes that the Veteran is competent to report his history of hearing difficulties and assert a continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, at separation the Veteran had normal hearing confirmed upon audiometric testing and denied having hearing loss.  These reports weigh heavily against the credibility of his experiencing any loss of hearing acuity during service.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  A continuity of symptomatology has not been demonstrated.  

The medical evidence weighs against the claim.  The June 2011 VA audiologist provided a negative opinion based upon review of the claims folder and audiological evaluation.  The examiner is a medical professional and competent to render an opinion in this matter.  She explained that noise induced hearing loss typically occurs at the time of exposure.  Since STRs from 1965 and 1967 reflect that audiometric testing was normal, she made a negative determination.  It is reasonable to infer that there is no basis for saying that in-service noise exposure has led to a loss of acuity first shown many years later.  There is no competent evidence to contradict her conclusion or the reasonable inference made from her report.

In short, the record does not include persuasive evidence of a nexus to military service, but instead shows that there is no such nexus.  The preponderance of the evidence is therefore against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for hearing loss must be denied.  

IV.  Increased rating for diabetes

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2013).  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 
 
In this case, the issue of peripheral neuropathy in both lower extremities as a diabetic complication is raised.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Id.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013). 

Under DC 8521, a 10 percent rating is for mild incomplete paralysis of the peroneal nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

August 2011 VA diabetes examination showed that the Veteran had been diagnosed with diabetes in approximately 2006.  However, he also had several more recent measures of elevated hemoglobin, which did not meet the threshold for diabetes.  Nonetheless, he restricted his diet in light of the elevated test results.  The examiner noted that the Veteran was followed for peripheral neuropathy and that treating healthcare providers listed diabetes as a medical condition despite the recent sub-diabetic laboratory results.  Neurological examination did not reveal sensory neuropathy, but rather anterior thigh pain.  A glucose test was furnished and based upon the results, the examiner diagnosed diabetes.  

The Veteran had an electromyograph (EMG) for his neurological complaints in October 2011.  The study indicates mild distal sensory predominant or exclusive polyneuropathy.  Although diabetes was a likely contributor, the test results also suggested a possible metabolic myelopathy.  A mild radiculopathy was also possible, but deemed less likely based upon test results.  

November 2012 VA neurology clinic records reflect that the Veteran requested a wheelchair due to multiple falls.  He was noted to have diabetes, restless leg syndrome, tremor, and peripheral neuropathy.  The examiner noted that the Veteran's right foot was uncontrolled during the interview and examination.  Clinical examination showed full strength and normal reflexes in all extremities.  He exhibited a bilateral hand tremor.  He also had sensory impairment in the lower extremities and an unsteady, hunched over gait.  The examiner attributed the Veteran's falls to peripheral neuropathy and microvascular disease.  A wheelchair was ordered.  

In May 2013, the Veteran's treating physician completed a diabetes disability benefits questionnaire (DBQ).  The treating physician affirmed that the Veteran had diabetes and used an oral hypoglycemic agent for treatment.  He did not indicate that the Veteran had regulation of activities as treatment; nonetheless, he opined that the Veteran was unable to work due to diabetes.  However, he noted that the diabetes was under control.  He identified peripheral neuropathy as a diabetic complication.  He characterized it as mild for both upper extremities and severe for both lower extremities.  He affirmed that the Veteran did not have diabetic retinopathy, nephropathy, or recent hospitalization for ketoacidosis or hypoglycemic reaction.  

May 2013 VA neurology clinic records show that the Veteran complained about peripheral neuropathy symptoms.  He specifically cited pain on the soles of his feet.  He also had restless leg syndrome and a mild hand tremor.  Clinical examination showed full strength, decreased sensation to both lower extremities, and full reflexes.  The examiner assessed peripheral neuropathy likely related to diabetes.  His restless leg syndrome and hand tremor were improved. 

June 2013 VA podiatry records reflect that the Veteran had a diabetic foot examination and nail debridement.  Clinical examination showed gross sensation intact for both feet, but protective sensation lost to the heel.  He exhibited full strength in all extremities.  The podiatrist assessed neuropathy and onychomycosis.  

August 2013 VA neurology records include reports that the peripheral neuropathy symptoms improved.  Clinical examination was similar to prior visits.  The examiner continued the assessment of peripheral neuropathy as a diabetic complication.  The examined attributed the recent incontinence complaints to the Veteran's prior history of rectal prolapse and lumbar spine surgeries.    

December 2013 and January 2014 VA treatment records show that the Veteran experienced hyperglycemia due to poor diabetic control.  Insulin was added to his medication regimen.  By February 2014, laboratory readings suggested his diabetes control had improved.    

In February 2014, the Veteran's treating clinician completed a diabetes DBQ.  She described the Veteran as having diet controlled diabetes prior to 2010.  She believed the Veteran was not capable of employment due to diabetes, but also noted that he had additional non-service connected disabilities that would significantly interfere with work.  She identified the primary diabetic symptom as neuropathy in both feet.  She characterized it as moderate peripheral neuropathy in both lower extremities.  She indicated that it did not affect either upper extremity.  

At the February 2014 hearing, the Veteran complained about neuropathy symptoms in both legs.  He recently began using insulin.  The intensity of his peripheral neuropathy symptoms varied.  He used a wheelchair for mobility assistance and wore compression stockings.     

The Veteran contends a rating in excess of 20 percent is warranted.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for a 40 percent rating.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  The Veteran has demonstrated a restricted diet and insulin use. 

The remaining issue is whether the Veteran has met the regulation of activities element.  This element must be demonstrated through medical evidence.  Camacho, 21 Vet. App. 365; 61 Fed. Reg. 20,440, 20, 446 (May 7, 1996).  As the Veteran is not shown to be a medical professional, he is not competent to report on this matter and to the extent he asserts self-regulation of activities, such reports have no probative value in the context of the applicable rating criteria.  Id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The August 2011 VA examination report and May 2013 and February 2014 VA DBQs show that the Veteran did not have any restriction on activities exclusively due to diabetes.  The Board notes that both DBQ examiners believed the Veteran could not work, which would imply regulation of activities.  However, the Veteran has a complicated overall disability picture with various disabilities that are not currently recognized as service related.  The DBQ form clearly inquires as to whether diabetes requires regulation of activities and both examiners declined to identify it as necessary treatment.  Given the evidence above, medically indicated regulation of activities has not been shown to meet the regulation of activities element for a 40 percent rating under DC 7913.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  A rating in excess of 20 percent for service connected diabetes is denied.  Id.

The Veteran has peripheral neuropathy in both lower extremities as a diabetic complication.  His primary symptoms are sensory disturbances.  He has consistently demonstrated full strength and reflexes in both legs.  Treating clinicians have characterized his peripheral neuropathy as severe and most recently, as moderate.  The Board acknowledges that he uses a wheelchair for mobility purposes.  However, he has a complicated overall disability picture with various non-service connected disabilities and the clinical records do not show neurological dysfunction beyond sensory disturbances.  For these reasons, the Board declines to assign a rating in excess of 10 percent at this time.  38 C.F.R. § 4.124a.  Based upon the current evidence, a separate of 10 percent rating for peripheral neuropathy of each lower extremity is granted as recognition of his additional diabetic complication.  38 C.F.R. §§ 4.119, 4.124a, DC 7913, Note (1) and DC 8521.

Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected diabetes mellitus, Type II is fully contemplated by the applicable rating criteria, whether considered separately or in the context of additional service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms are productive of high blood sugar and neurological disturbances in lower extremities.  There is no indication that this disability in insolation markedly interferes with the Veteran's industrial capacity or that it requires frequent inpatient care.  The Board notes that the Veteran has a complicated disability picture as various non-currently service related disabilities present significant occupational impairment.  Viewing diabetes and related peripheral neuropathy in conjunction with tinnitus, the Board finds the degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim for diabetes.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has not been gainfully employed during the appeals period.  The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is address in the Remand section below.  


ORDER

The appeal for service connection for Parkinson's disease is dismissed.

The appeal for service connection for squamous cell carcinoma is dismissed.

Service connection for PTSD is granted, subject to the regulations governing the award of monetary benefits.  

Service connection for hearing loss is denied. 

Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II is denied.

Entitlement to a separate rating of 10 percent for peripheral neuropathy of the right lower extremity is granted.

Entitlement to a separate rating of 10 percent for peripheral neuropathy of the left lower extremity is granted.


REMAND

Low back disability

Service treatment records confirm that the Veteran had a crush injury, which fractured his pelvis.  Many years after service, the Veteran developed degenerative disc disease of the lumbar spine.  The Veteran asserts his current low back disability was caused or aggravated by the in-service crush injury.  Based upon the above, a VA orthopedic examination is needed to fulfill VA's duty to assist in providing an examination.



Entitlement to TDIU

The evidence indicates that the Veteran retired due to his low back disability.  Accordingly, this issue is intertwined with the service connection claim and adjudication is deferred pending resolution of the low back claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records after February 2014 with the claims folder. 

2.  After associating any updated medical records with the claims folder, schedule the Veteran for a VA spine examination.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  Any indicated clinical testing must be conducted.   

For each lumbar spine diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is etiologically related to service.  The opinion must address whether any lumbar spine diagnosis is either a residual of an in-service crush injury or made worse by any other residuals from the in-service crush injury.

The examiner is directed to review August and September 1960 service treatment records documenting the crush injury resulting in a fractured pelvis and reports of complications from a spine fusion operation in 2007.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate (i.e. obtaining a TDIU opinion if a nexus to service is indicated by the above back examination), readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


